DETAILED ACTION
This office action is in response to the correspondence filed on 05/08/2019. This application is a 371 National Stage of 371 of PCT/JP2017/039896 that has a foreign application JP2016-218469 filed on 11/08/2016. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/08/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term "computer-readable storage medium" is directed to software per se, thus non-statutory.
	Examiner notes that “non-transitory” can be added to the term to make it one of the allowable statutory categories. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a generator configured to generate, an output device configured to output, a reception device configured to receive, a storage device configured to store in claims 1-10, and 13-19. These components are interpreted to be parts of a server including a computer with a processor and a memory (Specification: [0027]).
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Pub No. 2017/0212485 A1, referred to as Lee).
Regarding claims 1, and 11-12, taking claim 1 as exemplary, Lee anticipates,
1. (Original) An information output system comprising:
a generator configured to generate authorization information based on association information; and (Lee: [0054]; another electronic device (e.g., the electronic device 102 or 104, or the server 106 (generator)) can execute requested functions or the additional functions (authorization), and can deliver a result of the execution to the electronic device 101. [0081]; security manager in an electronic device can provide all security functions required for system security, user authentication, or the like.)
an output device configured to output the authorization information, (Lee: [0054]; other electronic devices or server 106  can deliver a result of execution (authorization) to the electronic device 101 (output).)
the generator being configured to acquire the association information either by reference to identification information provided by at least one communications terminal, to which the identification information is assigned, or as per the association information provided by the at least one communications terminal, (Lee: [0061]; the electronic device (communications terminal) includes a subscriber identification module that contains unique identification information and a location manager that manages the location information of the electronic device (association information/location related information). [0054]; another electronic device (e.g., the electronic device 102 or 104, or the server 106 (generator)) can execute requested functions or the additional functions (authorization), and can deliver a result of the execution to the electronic device 101.) and generate the authorization information based on the association information thus acquired, (Lee: [0081]; security manager in an electronic device can provide all security functions required for system security, user authentication, or the like.)
the association information being information about controllability of a target device associated with a target area where a person who carries the at least one communications terminal with him or her is currently present, (Lee: [0099]; the electronic device can control the indoor air condition (target device) in response to sensing information (association information/location related information) transmitted from the plurality of first sensors 480 and the plurality of second sensors 490 (target area).) the association information being correlated to the identification information, (Lee: [0142]; [0142]; GPS module 465 can receive information (association information/location related information) associated with the location of the electronic device 401.)
the authorization information being information used for enabling authorized control of the target device. (Lee: [0081]; security manager in an electronic device can provide all security functions required for system security, user authentication, or the like (electronic device needs to be authorized before it can access the control functions).)


Regarding claim 2, Lee anticipates,
2. (Original) The information output system of claim 1, 
Lee further anticipates,
wherein the authorization information is control information for instructing the target device to accept the authorized control, and (Lee: [0096]; the electronic device 401 controls the air control device 500 in response to sensing information transmitted from the plurality of first sensors 480 and the plurality of second sensors 490, so as to control the indoor air condition (target device).)
the output device is configured to output the control information to a device controller configured to control the target device. (Lee: [0095], [0099]; the electronic device can control the indoor air condition (target device) through the air control device (device controller).)


Regarding claim 3, Lee anticipates,
3. (Currently amended) The information output system of claim 1, further comprising 
Lee further anticipates,
a reception device configured to receive, via wireless communication, (Lee: [0059]; wi-fi module.) the identification information from the at least one communications terminal, wherein  (Lee: [0060]; the subscriber identification module.)
the generator is configured to generate the authorization information based on the association information correlated to the identification information provided by the at least one communications terminal. (Lee: [0061]; the electronic device (communications terminal) includes a subscriber identification module that contains unique identification information and a location manager that manages the location information of the electronic device (association information/location related 


Regarding claim 4, Lee anticipates,
4. (Original) The information output system of claim 3, 
Lee further anticipates,
wherein correspondence between the identification information and the association information varies from one time slot to another, and (Lee: [0099]; the electronic device can control the indoor air condition through the air control device based on real time or periodic sensing information (unique electronic device with different locations).)
the generator is configured to generate the authorization information based on the association information satisfying the correspondence for a time slot including a current time. (Lee: [0099]; the electronic device can control the indoor air condition through the air control device based on real time or periodic sensing information.)



Regarding claim 6, Lee anticipates,
6. (Currently amended) The information output system of claim 3, further comprising 
Lee further anticipates,
a storage device configured to store a database defining, for each of a plurality of areas, correspondence between multiple pieces of identification information to identify a plurality of communications terminals from each other and multiple pieces of association information about controllability of the target device, wherein (Lee: [0080]; the electronic devices or server has a database for storage.)
the generator is configured to generate a piece of the authorization information for the target area based on a piece of the association information by extracting, from the database, the piece of the association information correlated to a piece of the identification information provided by the at least one communications terminal. (Lee: [0054]; another electronic device (e.g., the electronic device 102 or 104, or the server 106 (generator)) can execute requested functions or the additional functions (authorization), and can deliver a result of the execution to the electronic device 101. [0061]; the electronic device (communications terminal) includes a subscriber identification module that contains unique identification information and a location manager that manages the location information of the electronic device (association information/location related information). [0080]; the electronic devices or server has a database for storage and they can execute requested functions or the additional functions (authorization).)


Regarding claim 7, Lee anticipates,
7. (Original) The information output system of claim 6, wherein 
Lee further anticipates,
in the database, the correspondence between the multiple pieces of identification information and the multiple pieces of association information is identical for two or more of the plurality of areas. (Lee: [0080]; the electronic devices or server has a database for storage and they can execute requested functions or the additional functions and they can be detected in multiple sensors.)


Regarding claim 8, Lee anticipates,
8. (Currently amended) The information output system of claim 6, wherein 
Lee further anticipates,
in the database, an identical piece of association information is correlated to two or more of the multiple pieces of identification information. (Lee: [0080]; the electronic devices or server has a database for storage and they can execute requested functions or the additional functions and multiple devices with unique identifications can be located in the same location (association information).)


Regarding claim 9, Lee anticipates,
9. (Original) The information output system of claim 1, wherein 
Lee further anticipates,
the generator is configured to generate the authorization information based on the association information provided by the at least one communications terminal. (Lee: [0054]; another electronic device (e.g., the electronic device 102 or 104, or the server 106 (generator)) can execute requested functions or the additional functions (authorization), and can deliver a result of the execution to the electronic device 101. [0061]; the electronic device (communications terminal) includes a location manager that manages the location information of the electronic device (association information/location related information).).


Regarding claim 10, Lee anticipates,
10. (Currently amended) A device control system comprising:
the information output system of claim 1; and
Lee further anticipates,
a device controller configured to control the target device in accordance with the authorization information output from the output device. (Lee: [0095], [0099]; the electronic device can control the indoor air condition (target device) through the air control device (device controller).)


Regarding claim 13, Lee anticipates,
13. (New) The information output system of claim 2, further comprising 
Lee further anticipates,
a reception device configured to receive, via wireless communication, the identification information from the at least one communications terminal, wherein (Lee: [0059]; wi-fi module.)
the generator is configured to generate the authorization information based on the association information correlated to the identification information provided by the at least one communications terminal. (Lee: [0061]; the electronic device (communications terminal) includes a subscriber identification module that contains unique identification information and a location manager that manages the location information of the electronic device (association information/location related information). [0054]; another electronic device (e.g., the electronic device 102 or 104, or the server 106 (generator)) can execute requested functions or the additional functions (authorization), and can deliver a result of the execution to the electronic device 101. [0081]; security manager in an electronic device can provide all security functions required for system security, user authentication, or the like.)


Regarding claim 14, Lee anticipates,
14. (New) The information output system of claim 13, wherein 
Lee further anticipates,
correspondence between the identification information and the association information varies from one time slot to another, and (Lee: [0099]; the electronic device can control the indoor air condition through the air control device based on real time or periodic sensing information (unique electronic device with different locations).)
the generator is configured to generate the authorization information based on the association information satisfying the correspondence for a time slot including a current time. (Lee: [0099]; the electronic device can control the indoor air condition through the air control device based on real time or periodic sensing information.)


Regarding claim 17, Lee anticipates,
17. (New) The information output system of claim 4, further comprising
Lee further anticipates,
a storage device configured to store a database defining, for each of a plurality of areas, correspondence between multiple pieces of identification information to identify a plurality of communications terminals from each other and multiple pieces of association information about controllability of the target device, wherein (Lee: [0080]; the electronic devices or server has a database for storage.)
the generator is configured to generate a piece of the authorization information for the target area based on a piece of the association information by extracting, from the database, the piece of the association information correlated to a piece of the identification information provided by the at least one communications terminal. (Lee: [0054]; another electronic device (e.g., the electronic device 102 or 104, or the server 106 (generator)) can execute requested functions or the additional functions (authorization), and can deliver a result of the execution to the electronic device 101. [0061]; the electronic device (communications terminal) includes a subscriber identification module that contains unique identification information and a location manager that manages the location information of the electronic device (association information/location related information). [0080]; the electronic devices or server has a database for storage and they can execute requested functions or the additional functions (authorization).)


Regarding claim 18, Lee anticipates,
18. (New) The information output system of claim 5, further comprising 
Lee further anticipates,
a storage device configured to store a database defining, for each of a plurality of areas, correspondence between multiple pieces of identification information to identify a plurality of communications terminals from each other and multiple pieces of association information about controllability of the target device, wherein (Lee: [0080]; the electronic devices or server has a database for storage.)
the generator is configured to generate a piece of the authorization information for the target area based on a piece of the association information by extracting, from the database, the piece of the association information correlated to a piece of the identification information provided by the at least one communications terminal. (Lee: [0054]; another electronic device (e.g., the electronic device 102 or 104, or the server 106 (generator)) can execute requested functions or the additional functions (authorization), and can deliver a result of the execution to the electronic device 101. [0061]; the electronic device (communications terminal) includes a subscriber identification module that contains unique identification information and a location manager that manages the location information of the electronic device (association information/location related information). [0080]; the electronic devices or server has a database for storage and they can execute requested functions or the additional functions (authorization).)


Regarding claim 19, Lee anticipates,
19. (New) The information output system of claim 13, further comprising Lee further anticipates,
a storage device configured to store a database defining, for each of a plurality of areas, correspondence between multiple pieces of identification information to identify a plurality of communications terminals from each other and multiple pieces of association information about controllability of the target device, wherein (Lee: [0080]; the electronic devices or server has a database for storage.)
the generator is configured to generate a piece of the authorization information for the target area based on a piece of the association information by extracting, from the database, the piece of the association information correlated to a piece of the identification information provided by the at least one communications terminal. (Lee: [0054]; another electronic device (e.g., the electronic device 102 or 104, or the server 106 (generator)) can execute requested functions or the additional functions (authorization), and can deliver a result of the execution to the electronic device 101. [0061]; the  [0080]; the electronic devices or server has a database for storage and they can execute requested functions or the additional functions (authorization).)


Regarding claim 20, Lee anticipates,
20. (New) The information output system of claim 7, wherein 
Lee further anticipates,
in the database, an identical piece of association information is correlated to two or more of the multiple pieces of identification information. (Lee: [0080]; the electronic devices or server has a database for storage and they can execute requested functions or the additional functions and multiple devices with unique identifications can be located in the same location (association information).)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yokoyama (JP Pub No. 2009-232307 per IDS, referred to as Yokoyama).
 Regarding claim 5, Lee discloses,
5. (Currently amended) The information output system of claim 3, wherein
Lee does not explicitly disclose, however Yokoyama teaches,
the at least one communications terminal includes a plurality of communications terminals, (Yokoyama: [0015]; plurality of mobile terminals.)
the identification information includes multiple pieces of identification information that are provided by the plurality of communications terminals, respectively, and given respective degrees of priority, and (Yokoyama: [0015]; multiple mobile terminals with different priorities.)
the generator is configured to generate the authorization information based on the association information correlated to a piece of the identification information with the highest degree of priority among the multiple pieces of identification information provided by the plurality of communications terminals. (Yokoyama: [0015-0016]; control content decides which mobile terminal has the higher priority based on different association and should control a device.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Yokoyama of into the teachings of Lee with a motivation to help the reduction of energy consumption by properly switching on or off a power source of a network device in accordance with movement of persons within a building by considering the priorities of the mobile terminals trying to control the device (Yokoyama abstract).


Regarding claim 15, Lee discloses,
15. (New) The information output system of claim 4, wherein 
Lee does not explicitly disclose, however Yokoyama teaches,
the at least one communications terminal includes a plurality of communications terminals, (Yokoyama: [0015]; plurality of mobile terminals.)
the identification information includes multiple pieces of identification information that are provided by the plurality of communications terminals, respectively, and given respective degrees of priority, and (Yokoyama: [0015]; multiple mobile terminals with different priorities.)
the generator is configured to generate the authorization information based on the association information correlated to a piece of the identification information with the highest degree of priority among the multiple pieces of identification information provided by the plurality of communications terminals. (Yokoyama: [0015-0016]; control content decides which mobile terminal has the higher priority based on different association and should control a device.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Yokoyama of into the teachings of Lee with a motivation to help the reduction of energy consumption by properly switching on or off a power source of a network device in accordance with movement of persons within a building by considering the priorities of the mobile terminals trying to control the device (Yokoyama abstract).


Regarding claim 16, Lee discloses,
16. (New) The information output system of claim 13, wherein 
Lee does not explicitly disclose, however Yokoyama teaches,
the at least one communications terminal includes a plurality of communications terminals, (Yokoyama: [0015]; plurality of mobile terminals.)
the identification information includes multiple pieces of identification information that are provided by the plurality of communications terminals, respectively, and given respective degrees of priority, and (Yokoyama: [0015]; multiple mobile terminals with different priorities.)
the generator is configured to generate the authorization information based on the association information correlated to a piece of the identification information with the highest degree of priority among the multiple pieces of identification information provided by the plurality of communications terminals. (Yokoyama: [0015-0016]; control content decides which mobile terminal has the higher priority based on different association and should control a device.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Yokoyama of into the teachings of Lee with a motivation to help the reduction of energy consumption by properly switching on or off a power source of a network device in accordance with movement of persons within a building by considering the priorities of the mobile terminals trying to control the device (Yokoyama abstract).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of access control with portable devices.
OKAMOTO; Toshiyuki et al. (US 20190068791 A1)
Troesch; Florian (US 10389729 B2) 
Baker; Rhodes B. et al. (US 20170038787 A1) 

Please see PTO-892. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435                                                                                                                                                                                                        

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435